COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-15-00132-CR


DAVID RODRIGUEZ                                                             APPELLANT

                                            V.

THE STATE OF TEXAS                                                                STATE


                                         ----------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                       TRIAL COURT NO. 1339987D

                                         ----------

                           MEMORANDUM OPINION1

                                         ----------

       Appellant David Rodriguez pleaded guilty to possession of a controlled

substance of less than one gram in exchange for 180 days’ confinement in state

jail and now attempts to appeal this conviction. On April 29, 2015, we notified

appellant that the trial court’s certification of his right to appeal states that this is a

plea-bargain case and that he has no right of appeal. We informed appellant that


       1
       See Tex. R. App. P. 47.4.
unless he or any party desiring to continue the appeal filed with the court, on or

before May 11, 2015, a response showing grounds for continuing the appeal, the

appeal would be dismissed. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. We have

received no response. Therefore, we dismiss the appeal. See Tex. R. App. P.

25.2(d), 43.2(f).



                                                  /s/ Bonnie Sudderth
                                                  BONNIE SUDDERTH
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT AND SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 13, 2015




                                        2